Name: Commission Regulation (EC) No 2121/2003 of 2 December 2003 correcting Regulation (EC) No 2064/2003 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip
 Type: Regulation
 Subject Matter: Asia and Oceania;  Africa;  prices;  Europe;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32003R2121Commission Regulation (EC) No 2121/2003 of 2 December 2003 correcting Regulation (EC) No 2064/2003 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip Official Journal L 318 , 03/12/2003 P. 0012 - 0013Commission Regulation (EC) No 2121/2003of 2 December 2003correcting Regulation (EC) No 2064/2003 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(a) thereof,Whereas:Following a correction made by a Member State the figure given for uniflorous (standard) carnations originating in Morocco needs to be changed. The Annex to Commission Regulation (EC) No 2064/2003(3) must therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2064/2003 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 3 December 2003.It shall apply from 26 November to 9 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 308, 25.11.2003, p. 13.ANNEXto the Commission Regulation of 2 December 2003 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza StripPeriod: from 26 November to 9 December 2003>TABLE>>TABLE>